MONARCHY RESOURCES, INC. 243 Teresa St. Sta. Mesa, Sampaloc, Manila Philippines March 8, 2012 Via Edgar United States Securities and Exchange Commission Division of Corporate Finance treet, N.E., Washington, D.C., 20549 Re:Monarchy Resources, Inc. Registration Statement on Form S-1 File No.333-172825 Attention: Ms. Anne Nguyen Parker, Branch Chief, Division of Corporate Finance Dear Ms. Parker: Monarchy Resources, Inc. (the “Company”) hereby requests that the above-captioned registration statement be ordered effective at 12:00 pm EST on Monday, March 12, 2012, or as soon as practicable thereafter. The Company wishes to state that: ● should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; ● the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequate and accuracy of the disclosure in the filing, and ● The Company may not assert the declaration of effectiveness as a defense in any proceedings initiated by the Commission or any person under the federal securities laws of the United States. Yours very truly; Monarchy Resources, Inc. “Guilfred Colcol Casimiro” Guilfred Colcol Casimiro President, Chief Executive Officer and Director -1-
